DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of amendment of 02/18/2022 and the remarks of 09/21/2021.

By the amendment of 02/18/2022, claims 1-12 are amended. Claims 14-20 have been newly added. Claims 1-20 are pending and have been considered below.

Drawings
The replacement drawings of 09/21/2021 have been entered.

Response to Arguments
Applicant’s amendment of claim 5 has overcome the claim objection of the Non-Final Rejection of 06/24/2021. The corresponding objection is withdrawn.
Applicant’s amendment of claim 4 has overcome the 35 USC 112(b) rejections of the Non-Final Rejection of 06/24/2021.  The corresponding rejection is withdrawn.
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merjanian et al. (US 2017/0345285 published 11/30/2017, hereafter “Merjanian”).

Regarding claim 1, Merjanian discloses a system for managing a threat (¶35, Fig. 1-2), comprising: 
at least one processor (¶145-148); 
a controller coupled to the processor and configured to (¶145-148):
present a first user interface to a first member of an educational institution (Fig. 3, ¶68) based on a profile of said member (¶52, ¶66), wherein the first user interface includes a first actuatable graphical element that depicts a threat type to the educational institution (Fig. 3 302, ¶68-69) and is configured to report a threat to the educational institution when actuated (¶69-70); and 
in response to the first member actuation the first graphical element, present a second user interface to a second member of the educational institution based on a profile of the second member (¶70, Fig. 12, ¶108-113).

Regarding claim 2, Merjanian discloses the system of claim 1, wherein the first and second member have at least one of the following profiles: student, teacher, administrator, and parent (¶66, ¶113).

Regarding claim 3, Merjanian discloses the system of claim 1, wherein the second user interface presented to the second member includes an actuatable graphical element (Fig. 12 1204, 1206) configured to provide additional information relating to the threat when actuated (¶114, ¶71-75).

Regarding claim 4, Merjanian discloses the system of claim 3, wherein the graphical element of the second user interface allows the second member to at least one of: confirm the report, request assistance, initiate a threat-management protocol, send information, and mark safety (¶114, ¶71-75).

Regarding claim 5, Merjanian discloses the system of claim 2, wherein the second member has a teacher profile (¶90), and the second user interface includes a plurality of actuatable graphical elements configured to any of confirm the threat report, provide information, or request assistance when actuated (¶90, Fig. 20A-20B).

Regarding claim 6, Merjanian discloses the system of claim 2, wherein the second member has an administrator profile (¶98) and the second user interface includes an actuatable graphical element configured to allow the second member to initiate at least one of: a lock-down, an evacuation, a shelter-in-place protocol, a silent lock-down when actuated (Fig. 9, ¶100-101), and wherein the processor effects transmission of a notification indicative of said action to members of the educational institution in response to the second member actuating the second graphical element (¶87-89, ¶100).

Regarding claim 7, Merjanian discloses the system of claim 6, wherein in response to the second member actuating the second graphical element of the second user interface (¶102, ¶128-130), said controller is configured to present a third user interface to a third member of the educational institution having a teacher profile (¶131), wherein the third user interface includes a plurality of actuatable graphical elements configured to request assistance, send information, and mark safe when actuated (¶131-134, Fig. 24A-24B).

Regarding claim 8, Merjanian discloses the system of claim 6, wherein in response to the second member actuating the second graphical element of the second user interface (¶102, ¶128-130), said controller is configured to present a third user interface to the second member (¶131), wherein the third user interface includes a plurality of actuatable graphical elements configured to end the lock-down, end the evacuation, send an update, and call emergency when actuated (¶131-134, Fig. 24A-24B).

Regarding claim 9, Merjanian discloses the system of claim 6, wherein in response to the second member actuating the second graphical element of the second user interface (¶102, ¶128-130), said controller is configured to present a third user interface to a third member of the educational institution having a student profile (¶131), wherein the third user interface includes a plurality of actuatable graphical elements configured to request assistance, mark safe and provide information to proper authorities (¶131-134, Fig. 24A-24B).

Regarding claim 10, Merjanian discloses the system of claim 1, wherein said controller is in communication with a database for receiving a profile of each member of the educational institution (¶64-66).

Regarding claim 11, Merjanian discloses the system of claim 9, wherein in response to the third member actuating one of the one or more graphical elements of the third user interface (¶132), said controller is configured to update a fourth user interface to a fourth member of the educational institution having a teacher or administrator profile (¶132-133), wherein the update fourth user interface facilities reacting to the information provided by said third member (¶132-133).

Regarding claim 12, claim 12 recites limitations similar to claim 1 and similarly rejected.
 
Regarding claim 13, Merjanian discloses the system of claim 12, wherein said dynamically updated user interface allows the member to react to any of said reporting of the threat and said one or more actions taken following the reporting of the threat (¶128-134).

Regarding claim 14, Merjanian discloses the system of claim 1, wherein the first user interface includes a second actuatable graphical element that depicts a second threat type to the educational institution and is configured to report a second threat to the educational institution when actuated (¶68, Fig. 3 302).  

Regarding claim 15, Merjanian discloses the system of claim 14, wherein the first and second graphical elements depict different threat types (¶68, Fig. 3 302).  

Regarding claim 16, Merjanian discloses the system of claim 15, wherein the first graphical element and the second graphical element depict a security threat, a medical emergency, or a fire (¶68, Fig. 3 302).  

Regarding claim 17, Merjanian discloses the system of claim 16, wherein the security threat is an active shooter (¶35, ¶68, Fig. 3 302).  

Regarding claim 18, Merjanian discloses the system of claim 1, wherein the actuatable graphical element of the second user interface is determined as a function of the depicted threat type (¶75, ¶81-83, ¶90-91).  

Regarding claim 19, Merjanian discloses the system of claim 1, wherein in response to the first member actuating the first graphical element, the controller is further configured to: present a text box in the first user interface, wherein the text box is configured to allow the first member to enter information relating to the threat (¶70-71, Fig. 4).  

Regarding claim 20, Merjanian discloses the system of claim 3, wherein in response to the second member actuating the graphical element of the second user interface, the controller is further configured to: present an actuatable graphical element configured to cancel the reported threat when actuated (¶76, ¶113-114).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kane
US 20150365246 A1
Distributed alert system for organizations and personnel
Noland et al.
US 20160232774 A1
Automated gunshot emergency response system
Kerning et al.
US 20170148241 A1
Public Safety Application for Mobile Devices
Billig 
US 20180122220 A1
Method for Responding to an Active Shooter
Evans
US 20180247070 A1
Emergency Notification and Monitoring Systems
Miller
US 20220122438 A1
Active Shooter Shield System
Son et al.
KR 20140046170 A
System for Reporting School Violence


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179